Citation Nr: 0601579	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  03-15 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for headaches, 
including as secondary to a service-connected disability.

2.  Entitlement to service connection for vertigo, including 
as secondary to a service-connected disability.

3.  Entitlement to service connection for a sinus disorder, 
including as secondary to a service-connected disability.

4.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.

5.  Entitlement to an evaluation in excess of 10 percent for 
bilateral otitis media.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from November 1964 to November 
1968.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  Headaches are not related to the veteran's active service 
or a service-connected disability.  

3.  The veteran does not currently have a disability 
manifested by vertigo.  

4.  A sinus disorder is not related to the veteran's active 
service or a service-connected disability.  

5.  The veteran has level I hearing acuity in his right ear 
and level XI hearing acuity in his left ear.  

6.  Bilateral otitis media has not necessitated medical 
treatment since the veteran filed his claim for an increased 
evaluation, has not been characterized as peripheral 
vestibular disorder, Ménière's syndrome or a malignant 
neoplasm of the ear, has not objectively been shown to 
involve occasional staggering and/or vertigo, and has not 
resulted in the complete loss of one auricle.  

7.  Neither the veteran's bilateral hearing loss disability, 
nor his bilateral otitis media disability is so exceptional 
or unusual with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by service 
and are not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2005).

2.  Vertigo was not incurred in or aggravated by service and 
is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2005).

3.  A sinus disorder was not incurred in or aggravated by 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2005).

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 
(2005).  

5.  The criteria for entitlement to an evaluation in excess 
of 10 percent for bilateral otitis media have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.7, 4.87, Diagnostic Code 6200 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on the 
claimant's behalf.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
has provided the veteran adequate notice and assistance with 
regard to his claims such that the Board's decision to 
proceed in adjudicating these claims does not prejudice the 
veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94.  

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letter dated in May 2002, before initially deciding his 
claims in a rating decision dated in July 2002.  The timing 
of such notice thus reflects compliance with the requirements 
of the law as found by the Court in Pelegrini II. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the May 2002 notice letter, the RO acknowledged the 
veteran's claims, noted what the evidence needed to show to 
substantiate those claims, listed the type of evidence that 
would best do so, informed the veteran of the VCAA and VA's 
duty to assist, and explained to him that it was developing 
his claims pursuant to that duty.  The RO identified the 
evidence it had obtained and the evidence that still needed 
to be submitted in support of the veteran's claims.  The RO 
indicated that it would make reasonable efforts to help the 
veteran get the evidence necessary to support his claims 
provided he identified the sources thereof, but that 
ultimately, it was his responsibility to ensure the RO's 
receipt of all such evidence.  The RO advised the veteran to 
sign the enclosed forms authorizing the release of his 
non-VA treatment records and to identify or send directly to 
VA any information or evidence he wanted VA to consider in 
support of his claims.  

Moreover, in a rating decision dated in July 2002, a 
statement of the case issued in May 2003, supplemental 
statements of the case issued in October 2003 and March 2004, 
and a letter dated in June 2005, the RO provided the veteran 
much of the same information furnished in the May 2002 notice 
letter.  As well, the RO specifically asked the veteran to 
submit any evidence in his possession that pertained to his 
appeal, informed the veteran that it had scheduled him for a 
VA examination, and explained to him the consequences of 
failing to attend such examination.  As well, the RO informed 
the veteran of the reasons for which it denied his claims, 
identified the evidence upon which it based its denial, and 
provided the veteran the provisions pertinent to his claims, 
including those explaining VA's duties to notify and assist. 

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  First, the RO secured and 
associated with the claims file all evidence the veteran 
identified as being pertinent to his claims, including 
service medical records and VA treatment records.  Second, 
the RO conducted medical inquiry in an effort to substantiate 
the veteran's claims for increased evaluations by affording 
the veteran a VA examination, during which an examiner 
addressed the severity of the veteran's hearing loss and 
otitis media.  The RO endeavored to conduct further medical 
inquiry by affording the veteran another VA examination, 
during which an examiner was to discuss the presence and 
etiology of the veteran's alleged headaches, vertigo and 
sinus disorder.  However, despite being aware of the 
consequences of a failure to attend, the veteran did not 
report to the examination.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103. 115 (2005) (holding that an 
error, whether procedural or substantive, is prejudicial when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claims

A.  Claims for Service Connection 

The veteran seeks service connection for headaches, vertigo 
and a sinus disorder, all of which allegedly developed 
secondary to his service-connected bilateral hearing loss 
and/or bilateral otitis media.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

Service connection for an organic disease of the nervous 
system may be presumed if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, that disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101(3), 1112(a), 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

1.  Headaches

The veteran asserts that he has had headaches between his 
eyes since he had a septum repair in the 1970s.  He further 
asserts that health care providers deemed this repair 
necessary after they found multiple ear surgeries to be 
unsuccessful due to a nose blockage.  The veteran contends 
that, due to this fact, the Board should grant him service 
connection for headaches secondary to his service-connected 
bilateral hearing loss and bilateral otitis media, which 
necessitated the ear surgeries.

Post-service medical documents in the claims file, 
specifically, VA treatment records dated since 2002, 
establish that the veteran currently has headaches, which one 
health care provider has diagnosed as non-ocular related.  
The question thus becomes whether these headaches are related 
to the veteran's active service or a service-connected 
disability.

As previously indicated, the veteran served on active duty 
from November 1964 to November 1968.  His service medical 
records show that, during this time period, he did not 
complain of or receive treatment for headaches.  On 
separation examination conducted in November 1968, an 
examiner noted a normal neurologic evaluation.

Since discharge, as early as 2002, the veteran began to 
complain of headaches.  Since then, he has intermittently 
received treatment for such headaches.  No medical 
professional has discussed the etiology of such headaches.  

As previously indicated, to prevail in this claim, the record 
must include competent evidence establishing that the veteran 
has a current disability that is related to his active 
service or a service-connected disability.  In this case, the 
veteran's assertions represent the only evidence of record of 
such a nexus and such assertions may not be considered 
competent as there is no evidence that the veteran possesses 
a recognized degree of medical knowledge to render a 
competent opinion on causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

During the course of this appeal, VA provided the veteran an 
opportunity to undergo a VA examination, during which an 
examiner could have reviewed the claims file, including the 
service medical records, and offered an opinion as to whether 
any headaches shown to exist were at least as likely as not 
related to the veteran's active service or a service-
connected disability.  However, the veteran chose not to 
attend.  

The duty to assist in not a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in a 
circumstance where he may or should have information that is 
essential in obtaining the putative evidence.  In this case, 
any information recorded during the VA examination for which 
VA scheduled the veteran could have proven to be beneficial 
to the veteran's appeal.  However, because the veteran failed 
to report to such examination, the Board is bound to consider 
this claim based on the evidence now of record.  38 C.F.R. 
§ 3.655(b) (2005)  

In light of that evidence, discussed above, the Board finds 
that headaches are not related to the veteran's active 
service or a service-connected disability.  Based on this 
finding, the Board concludes that headaches were not incurred 
in or aggravated by service and are not proximately due to or 
the result of a service-connected disability.  

The Board need not determine whether service connection for 
headaches may be presumed in this case as no medical 
professional has attributed the veteran's headaches to an 
organic disease of the nervous system.  Even assuming 
otherwise, there is no competent evidence of record 
establishing that such headaches manifested to a compensable 
degree prior to 2002, or more specifically, within a year of 
the veteran's discharge from service.

Inasmuch as the evidence in this case is not in relative 
equipoise, the veteran may not be afforded the benefit of the 
doubt in the resolution of his claim for service connection 
for headaches.  Rather, as the preponderance of the evidence 
is against that claim, it must be denied.



2.  Vertigo

The veteran asserts that he has had vertigo secondary to his 
service-connected bilateral hearing loss since 1974, when he 
underwent ear surgery.  He further asserts that he has not 
sought treatment for this problem and prefers to deal with it 
by self medicating.  

According to the service medical records in the claims file, 
during active service, the veteran did not report or receive 
treatment for vertigo.  On separation examination conducted 
in November 1968, an examiner noted a normal clinical 
evaluation of all systems.  

Post-service medical documents, including VA treatment 
records and reports of VA examinations dated since 1969, 
reflect that, since discharge, the veteran has once 
complained of vertigo: in August 2003.  On that date, no 
medical professional objectively confirmed that such a 
condition exists or attributed it to a particular diagnosis.  

As previously indicated, to merit an award of service 
connection in this case, the record must include competent 
evidence diagnosing a current disability and linking such 
disability to active service or a service-connected 
disability.  In this case, the record includes a recent 
complaint of vertigo dated decades after the veteran's 
discharge from service and the veteran's assertions linking 
such condition to active service or a service-connected 
disability.  It does not include a diagnosis of a disability 
manifested by vertigo.  For the same reasons noted above, the 
veteran's assertions, alone, may not be considered a 
competent diagnosis of a current disability or a competent 
opinion on causation.  Espiritu v. Derwinski, 2 Vet. App. at 
494-95 (1992).  

The Board thus finds that the veteran does not currently have 
a disability manifested by vertigo.  Based on that finding, 
the Board concludes that vertigo was not incurred in or 
aggravated by service and is not proximately due to or the 
result of a service-connected disability.  

Inasmuch as the evidence in this case is not in relative 
equipoise, the veteran may not be afforded the benefit of the 
doubt in the resolution of his claim for service connection 
for vertigo.  Rather, as the preponderance of the evidence is 
against that claim, it must be denied.

3.  Sinus Disorder

The veteran asserts that he has had a sinus disorder 
manifested by recurrent sinus infections since he underwent a 
septum repair in the 1970s.  He further asserts that health 
care providers deemed this repair necessary after they found 
multiple ear surgeries to be unsuccessful due to a nose 
blockage.  The veteran contends that, due to this fact, the 
Board should grant him service connection for a sinus 
disorder secondary to his service-connected bilateral hearing 
loss and bilateral otitis media, which necessitated the ear 
surgeries.

Post-service medical documents in the claims file, 
specifically, reports of VA examinations and VA treatment 
records dated since 1973, establish that the veteran 
currently has a sinus disorder.  The question thus becomes 
whether this disorder is related to the veteran's active 
service or a service-connected disability.

According to the veteran's service medical records, during 
active service, the veteran did not complain of or receive 
treatment for sinus problems.  On separation examination 
conducted in November 1968, an examiner noted a normal 
neurologic evaluation, including of the sinuses.

Since discharge, as early as 1973, the veteran began to 
complain of sinus problems.  Since then, he has 
intermittently received treatment for such problems, but no 
medical professional has discussed the etiology thereof.  
Rather, the veteran asserts that his sinus problems are due 
to his active service or a service-connected disability.  
Under Espiritu v. Derwinski, 2 Vet. App. 492, such assertions 
may not be considered competent evidence with regard to 
causation.    

Again, during the course of this appeal, VA provided the 
veteran an opportunity to undergo a VA examination, during 
which an examiner could have reviewed the claims file, 
including the service medical records, and offered an opinion 
as to whether any sinus disorder shown to exist was at least 
as likely as not related to the veteran's active service or a 
service-connected disability.  However, the veteran chose not 
to attend.  

Therefore, based on the evidence now of record, the Board 
finds that a sinus disorder is not related to the veteran's 
active service or a service-connected disability.  Based on 
this finding, the Board concludes that a sinus disorder was 
not incurred in or aggravated by service and is not 
proximately due to or the result of a service-connected 
disability.  

Inasmuch as the evidence in this case is not in relative 
equipoise, the veteran may not be afforded the benefit of the 
doubt in the resolution of his claim for service connection 
for a sinus disorder.  Rather, as the preponderance of the 
evidence is against that claim, it must be denied.

B.  Claims for Increased Evaluations

The veteran seeks increased evaluations for his bilateral 
hearing loss and bilateral otitis media on the basis that the 
10 percent evaluations currently assigned these disabilities 
do not accurately reflect the severity of his hearing loss 
and otitis media symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2005). 

1.  Hearing Loss

The RO has evaluated the veteran's hearing loss as 10 percent 
disabling pursuant to Diagnostic Code (DC) 6100 (2005).  
Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85 (2005).  
The degree of disability resulting from service-connected 
defective hearing is mechanically determined by applying the 
numeric designations assigned to the rating schedule after 
audiometric evaluations are conducted.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Results of the 
evaluations are analyzed using Tables VI, VIA and VII, 
identified in 38 C.F.R. § 4.85.

In cases of exceptional hearing loss, i.e. when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (2005).  
When the puretone threshold is 30 decibels or less at 1000 
hertz, and 70 decibels or more at 2000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results is the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2005).  

According to these criteria and the evidence and reasoning 
noted below, the veteran's bilateral hearing loss disability 
picture does not more nearly approximate the criteria for an 
evaluation in excess of 10 percent under DC 6100.   

Medical professionals first diagnosed the veteran with 
bilateral high frequency hearing loss in service, worse on 
the left, in 1968.  Since discharge from service, the veteran 
has regularly received treatment for such a condition, which 
has worsened.  

In October 1969, during a VA examination, an examiner 
characterized the veteran's hearing loss in the left ear as 
partial deafness.  During another VA examination conducted in 
November 1974, an examiner diagnosed hearing within normal 
range, right ear, and mild sensorineural hearing loss, left 
ear.  In October 1976, a VA outpatient treatment provider 
diagnosed deafness, mixed, moderate to severe, left ear.  In 
April 1977 and May 1977, VA examiners diagnosed normal 
hearing, right ear, and severe, mixed hearing loss, left ear.  
During VA examinations conducted in April 1984 and December 
1987, examiners diagnosed mild high frequency hearing loss in 
the right ear and severe, mixed form hearing loss in the left 
ear.  

In February 2002, the veteran filed a claim for an increased 
evaluation for bilateral hearing loss on the basis that his 
hearing had worsened.  In response to this claim, in March 
2003, the RO afforded the veteran a VA audiological 
examination, during which an audiometer revealed the 
following pure tone thresholds, in decibels:

HERTZ

1000
2000
3000
4000
RIGHT
20
30
35
40
LEFT
95
85
85
100

The examiner noted average puretone decibel loss of 31 in the 
right ear and 91 in the left ear, a 98 percent speech 
recognition score in the right ear, and a zero percent speech 
recognition score in the left ear.  

From 2000 to 2003, the veteran also underwent multiple VA 
audiological evaluations on an outpatient basis, but the 
audiologists who conducted these evaluations did not list all 
of the findings necessary to rate the veteran's hearing loss 
under the rating schedule.  During a VA outpatient treatment 
visit in August 2003, an audiologist noted that the veteran 
had had a decrease of hearing at certain thresholds, 
including at 250, 500 and 6000 Hertz on the right and at 250 
to 1000 Hertz on the right.  He further noted the following 
pure tone thresholds, in decibels:

HERTZ

1000
2000
3000
4000
LEFT
80
85
80
85

The audiologist did not specifically note the decibel loss 
with regard to the right ear, but diagnosed moderate to 
severe sloping, mixed hearing loss on the right and severe to 
profound sloping mixed hearing loss on the left.  

According to the report of VA examination conducted in March 
2003, which reflects more severe hearing loss than was shown 
prior to March 2003, the veteran has level I hearing acuity 
in his right ear and level XI hearing acuity in his left ear.  
This former numeric designation is derived by applying the 
puretone threshold average of 31 and the speech 
discrimination score of 98 percent to Table VI.  The latter 
numeric designation is derived by applying 38 C.F.R. § 
4.86(b), which governs exceptional patterns of hearing 
impairment, comparing the level of hearing acuity shown under 
Table VI with the level of hearing acuity shown under Table 
VIA, and choosing the higher numeral.  By applying the 
puretone threshold average of 91 and the speech 
discrimination score of 0 percent to Table VI, level XI 
hearing acuity is established.  By applying the puretone 
threshold average of 91 to Table VIA, level IX hearing acuity 
is established.  Using Table VI clearly yields a higher 
numeral.  Under 38 C.F.R. § 4.85, Table VII, DC 6100, 
applying the hearing acuity numerals of XI (highest with 
regard to the left, poorer ear) and I (right, better ear, 
establishes the veteran's entitlement to a 10 percent 
evaluation for bilateral hearing loss.

2.  Otitis Media

The RO has evaluated the veteran's bilateral otitis media as 
10 percent disabling pursuant to 38 C.F.R. § 4.87, DC 6200 
(2005).  This DC provides that a maximum evaluation of 10 
percent is assignable for chronic suppurative otitis media, 
mastoiditis or cholesteatoma (or any combination) during 
suppuration or with aural polyps.  

An evaluation in excess of 10 percent for ear disease 
requires evidence showing the existence of a peripheral 
vestibular disorder with dizziness and occasional staggering, 
see DC 6204, Ménière's syndrome with hearing impairment and 
vertigo less than once monthly, with or without tinnitus, see 
DC 6205, the complete loss of one auricle, see DC 6207, or a 
malignant neoplasm of the ear (other than skin only), see DC 
6208.   

According to these criteria and the evidence and reasoning 
noted below, the veteran's bilateral otitis media disability 
picture does not more nearly approximate the criteria for an 
evaluation in excess of 10 percent under DC 6200.   

Bilateral otitis media was first noted on enlistment 
examination conducted in August 1964.  An examiner specified 
that the veteran had had such an ear infection four months 
prior to the examination.  Thereafter, during service in 
December 1964, January 1966 and May 1966, examiners noted 
additional ear infections, including bilateral otitis media.  
On multiple occasions in 1968, examiners noted a history of 
many ear infections.

After discharge from service, the veteran continued to 
receive treatment, including surgery, for ear infections.  
Initially, during a VA examination conducted in October 1969, 
an examiner diagnosed healed otitis media.  Thereafter, 
however, from June 1973 to July 1973, the veteran was 
hospitalized for chronic otitis media perforatum, left ear, 
and underwent a left tympanoplasty.  The veteran reported 
occasional dizziness and drainage.  

From August 1973 to October 1973, treatment providers noted 
that, despite the procedure, the veteran still had otitis 
media and a perforation.  They indicated that another surgery 
was necessary.  During a VA examination conducted in December 
1973, an examiner confirmed chronic otitis media with a huge 
perforation and drainage.

From January 1974 to February 1974, the veteran was 
hospitalized for a perforation of the left tympanic membrane 
and underwent a type I tympanoplasty with temporal fascial 
graft and Silastic sheath between malleus and promontory.  In 
April 1974, however, a treatment provider noted that the 
perforation still existed.  Subsequently, testing showed a 
septal deviation, which was thought to have interfered with 
the success of the previous ear surgeries.  Accordingly, in 
August 1974, the veteran underwent a rhinoseptoplasty.  In 
February 1975, he underwent a left lateral tympanoplasty.  

Thereafter, during a VA examination conducted in April 1977, 
an examiner noted that, despite the surgeries, the veteran's 
ears continued to drain intermittently.  He also noted a 
scarred right eardrum and a mildly indurated left eardrum.  
These continued symptoms necessitated additional surgery in 
July 1987.  That month, the veteran was hospitalized for a 
perforated right ear and underwent a right myringoplasty with 
tragal perichondrium graft.  

In February 2002, the veteran filed a claim for an increased 
evaluation for bilateral otitis media on the basis that this 
condition had worsened.  Thereafter, he sought VA outpatient 
treatment for, and underwent a VA examination of, such a 
condition.  

During an outpatient treatment visit in March 2002, a 
treatment provider noted scarring of the ears and a small 
perforation (5 percent), but indicated that the veteran was 
not interested in further surgery.  During a VA examination 
conducted in March 2003, an examiner noted a healed 
perforation and motile of the right ear, patent eustachian 
tubes on both sides and an open altic perforation on the 
right.  He also noted 50 percent atresia in the left ear and 
a scarred left eardrum and mastoid.  He diagnosed bilateral 
chronic otitis media.   

Since the VA examination, the veteran has not sought 
treatment for an ear infection and, by his own admission, 
prefers to self medicate when such an infection arises.  He 
has, however, mentioned his history of ear infections during 
treatment visits for other medical conditions and treatment 
providers have continued to note perforations and scarring of 
the eardrums. 

The above evidence establishes that the veteran's bilateral 
otitis media has not necessitated medical treatment since the 
veteran filed his claim for an increased evaluation, has not 
been characterized as peripheral vestibular disorder, 
Ménière's syndrome or a malignant neoplasm of the ear, has 
not objectively been shown to involve occasional staggering 
and/or vertigo, and has not resulted in the complete loss of 
one auricle.  Accordingly, an evaluation in excess of 10 
percent may not be assigned under any DC governing ratings of 
ear disease.

3.  Conclusion

There is no indication that the schedular criteria are 
inadequate to evaluate either of the disabilities at issue in 
this appeal.  The medical evidence of record shows that the 
veteran's bilateral hearing loss disability, alone, causes 
severe functional impairment, but not marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation).  It also shows that the veteran's 
bilateral otitis media causes little, if any, functional 
impairment.  The veteran argues that his bilateral otitis 
media necessitates frequent periods of hospitalization, 
during which surgery is performed.  However, since the 
veteran filed his claim for an increased evaluation for 
bilateral otitis media, he has not undergone any such 
surgery.  In light of the foregoing, the Board finds that 
neither of the veteran's claims presents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards.  The Board is 
thus not required to remand either matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2005).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded increased evaluations in the future should his 
disability pictures change.  See 38 C.F.R. § 4.1.  At 
present, however, 10 percent evaluations are the most 
appropriate assigned the veteran's bilateral hearing loss and 
bilateral otitis media given the medical evidence of record.

Based on the foregoing, the Board concludes that the criteria 
for entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss and an evaluation in excess of 10 
percent for bilateral otitis media have not been met.  In so 
concluding, the Board considered the complete history of the 
disabilities at issue as well as the current clinical 
manifestations and the effect each disability has on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2005).  In addition, the Board considered the applicability 
of the benefit-of-the-doubt doctrine, but, in each case, it 
found that there is not an approximate balance of positive 
and negative evidence of record.  Therefore, reasonable doubt 
may not be resolved in the veteran's favor.  Rather, as the 
preponderance of the evidence is against each claim for an 
increased evaluation, each claim must be denied. 


ORDER

Service connection for headaches, including as secondary to a 
service-connected disability, is denied.

Service connection for vertigo, including as secondary to a 
service-connected disability, is denied.

Service connection for a sinus disorder, including as 
secondary to a service-connected disability, is denied.

An evaluation in excess of 10 percent for bilateral hearing 
loss is denied.

An evaluation in excess of 10 percent for bilateral otitis 
media is denied.



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


